Mr. Justice Magruder delivered the opinion of the court: The question, raised by the motion to quash the information, by the motion to exclude the evidence and discharge the plaintiff in error, by the refusal of instructions asked by the plaintiff in error, and by the overruling of the motion in arrest of judgment, is the constitutionality of the statute of June 17, 1893, set forth in full in the statement preceding this opinion. The provisions of the constitution of this State, which the act in question is said to contravene, are, first: Section 1 of article 2 of the Bill of Bights, which provides that “all men are7 by nature free and independent, and have certain inherent and inalienable rights — among these are life, liberty^, and the pursuit of happiness;” second, section 2 of article 2 of the Bill of Rights, which declares that “no person shall be deprived of life., liberty or property without due process of law;” third, section 22 of article 4 of the State « constitution, wherein the legislature is prohibited from)I passing any local or special law, “granting to any cor- (■ poration, association or individual any special or exclu-jf sive privilege, immunity or franchise whatever.” The provision of the constitution of the UnitedJStartggpwith which the statute in question is said to be in conflict, is section 1 of the fourteenth amendment, which provides that “no State shall make or enforce any law which shall abridge the privileges or immunities of citizens of,the United States; nor shall any State deprive any person of life, liberty or property without due process of law, nor deny to any person within its jurisdiction the equal protection of the laws.” It may be assumed, that plaintiff in error attempted to do the act with which he is charged, and that it lay in his power to discharge, or attempt to discharge, Reuben Gibbons from his employment because of his connection with the “union" labor organization, which is admitted to have been a lawful labor organization. Upon this assumption, the question squarely arises whether or not the statute in question contravenes the provisions of the State and Federal constitutions above quoted. The terms, “life,” “liberty” and “property,” are representative terms, and intended to cover every right, to which a member of the body politic is entitled under the law. These terms include the right of self-defense, freedom of speech, religious and political freedom, exemption from arbitrary arrests, the right freely to buy and sell as others may. Indeed, they may embrace all our liberties, personal, civil and political, including the rights to labor, to contract, to terminate contracts, and to acquire property. Hone of these liberties and rights can be taken away except by due process of law. (2 Story on Const. —5th ed. — sec. 1950). The rights of “life,” “liberty” and “property” embrace whatever is necessary to secure and effectuate the enjoyment of those rights. The rights of liberty and of property include the right to acquire property by labor and by contract. (Ritchie v. People, 155 Ill. 98). If an owner can not be deprived of his property without due process of law, he cannot be deprived of any of the essential attributes, which belong to the right of property, without due process of law. Labor is property. The laborer has the same right to sell his labor, and to contract with reference thereto, as any other property owner. The right of property involves, as one of its essential attributes, the right not only to contract, but also to terminate contracts. (Ritchie v. People, supra; State v. Julow, 129 Mo. 163). In the case at bar, the contract between plaintiff in error and Gibbons was not for any definite period of time, but Gibbons was employed by the day at so much per hour. In view of what has been said, it cannot be doubted that the plaintiff in error, Charles Gillespie, had a right to terminate his contract, if he had one, with Reuben Gibbons, subject to civil liability for any termination, which should be unwarranted. One citizen cannot be compelled to give employment to another citizen, nor can any one be compelled to be employed against his will. The act of 1893, now under consideration, deprives the employer of the right to terminate his contract with his employee. The right to terminate such a contract is guaranteed by the organic law of the State. The legislature is forbidden to deprive the employer or employee of the exercise of that right. The legislature has no authority to pronounce the performance of an innocent act criminal when the public health, safety, comfort or welfare is not interfered with. The statute in question says that, if a man exercises his constitutional right to terminate a contract with his employee, he shall, without a hearing, be punished as for the commission of a crime. In passing upon the validity of a statute similar to the act of 1893, the Supreme Court of Missouri in the case of State v. Julow, supra, has well said: “The law under review declares that to be a crime, which consists alone in the exercise of a constitutional right, to-wit, that of terminating a contract, one of the essential attributes of property, indeed property itself, under preceding definitions. * * * But the fact as charged, as already seen, is not a crime, and will not be a crime, so long as constitutional guarantees and constitutional prohibitions are respected and enforced. If an owner, etc., obeys the law on which this prosecution rests, he is thereby deprived of a right and a liberty to contract or terminate a contract as all others may; if he disobeys it, then he is punished for the performance of an act wholly innocent, unless indeed the doing of such act guaranteed by the organic law, the exercise of a right of which the legislature is forbidden to deprive him can, by that body, be conclusively pronounced criminal. We deny the power of the legislature to do this; to brand as an offense that which the constitution designates and declares to be a right, and therefore, an innocent act, and consequently we hold that the statute which professes to exert such a power is nothing more or less than a ‘legislative judgment,’ and an attempt to deprive all, who are included within its terms, of a constitutional right'without due process of law.” Here, the employment, as has already been stated, was by the day, and, at the end of each day, there was no obligation on the part of Gillespie to furnish another day’s work, and no obligation on the part of Gibbons to labor for Gillespie. At the time of the alleged offense, there was in fact no contract of employment; but at that time Gillespie said in substance to Gibbons: “I am not employing" union men, and, if you belong to the union, you can look elsewhere for employment.” This was not a crime on the part of the plaintiff in error, Gillespie. His sole offense consisted in refusing to give employment to a man, who belonged to a union labor organization. In other words, he merely exercised his constitutional right of terminating a contract, or refusing to make a contract. Liberty includes not only the right to labor, but to refuse to labor, and, consequently, the right to contract to labor or for labor, and to terminate such contracts, and to refuse to make such contracts. The legislature cannot prevent persons, who are sui juris, from laboring, or from making such contracts as they may see fit to make relative to their own lawful labor; nor has it any power by penal laws to prevent any person, with or without cause, from refusing to employ another or to terminate a contract with him, subject only to the liability to respond in a civil action for an unwarranted refusal to do that which has been agreed upon. Hence, we are of the opinion that this act contravenes those provisions of the State and Federal constitutions, which guarantee that no person shall be deprived of life, liberty or property without due process of law. In addition to what has already been said, we regard this act as unconstitutional as being in violation of section 22 of article 4 of the State constitution as above quoted. The act certainly does grant to that class of laborers, who belong to union labor organizations, a special privilege. The employer, if he discharges a “union” man from his employment, is liable to be punished as having committed a crime. But he is not subject to punishment, if he should discharge from his employment a “non-union” laboring man. An unwarrantable distinction is thus drawn between workingmen, who belong to union labor organizations, and workingmen, who do not belong to such organizations. That is to say, the statute does not relate to persons and things as a class, or to all workingmen, but only to those who belong to a lawful labor organization, that is to say, a labor union. “Where a statute does this, where it does not relate to petsons or things as a class, but to particular persons or things of a class, it is a special as distinguished from a general law.” (State v. Tolle, 71 Mo. 645; State v. Herrmann, 75 id. 340). We concur in the following view of this subject expressed by the Supreme Court of Missouri in State v. Jaloiu, supra: “Here a non-trade-union man or non-labor-union man could be discharged without ceremony, without let or hindrance, whenever the employer so desired, with or without reason therefor, while in the case of a trade-union or labor-union man he could not be discharged if such discharge rested on the ground of his being a member of such au organization. In other words, the legislature have undertaken to limit the power of the owner or employer as to his right to contract with, or to terminate a contract with, particular persons of a class, and therefore the statute which does this is a special, and not a general law, and, therefore, violative of the constitution.” Judge Cooley in his work on Constitutional Limitations (6th ed. pp. 481-483) says: “A statute would not be constitutional * * * which should select particular individuals from a class or locality, and subject them to peculiar rules or impose upon them special obligations or burdens from which others in the same locality or class are exempt. * * * Every one has a right to demand that he be governed by general rules, and a special statute which, without his consent, singles his case out as one to be regulated by a different law from that which is applied in all similar cases, would not be legitimate legislation, but would be such an arbitrary mandate as is not within the province of free governments.” For the reasons above stated, we are of the opinion that the statute in question is unconstitutional and void, and that the court below erred in not quashing the information and discharging the plaintiff in error. Accordingly, the judgment of the county court of Vermilion county is reversed, and the cause is remanded to that court with directions to dismiss the prosecution. Reversed and remanded.